DENIED; Opinion Filed August 26, 2013.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01091-CV
                                     No. 05-13-01093-CV
                                     No. 05-13-01094-CV

                           IN RE KEITH SOMERVILLE, Relator

                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F86-93602-LQ

                            MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       Relator contends that his conviction was void because the trial court violated the

Interstate Agreement on Detainers Act in that he was not brought to trial within the statutorily

required time. The facts and issues are well known to the parties, so we need not recount them

herein. Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex.

Crim. App. 2009) (orig. proceeding); State of Tex. ex rel. Hill v. Court of Appeals for the Fifth

Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we DENY
relator’s petition for writ of mandamus.




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
131091F.P05                                      JUSTICE




                                           –2–